DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/505,854, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example there is a lack of adequate support for: “a magnetometer” and “wherein the device uses a mathematical formula to determine a range of motion of a user using a set of data received” in claim 1, and “a magnetometer” and “wherein the device uses quaternions to calculate a user’s range of motion” in claim 15. Accordingly, claims 1, 2, 4-7, 9, 10, 12, 15, 16, 18-20, 22-24, 26, 28, and 29 are not entitled to the benefit of prior application 62/505,854.

Information Disclosure Statement
The information disclosure statement filed 11/05/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered: PCT/US2016/055635.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “external device to display the results” of claim 1 and “the device is attached to a medicine ball” of claim 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 includes the limitation “wherein the USB port is used to calibrate the microcontroller.” This does not appear to be described in the specification, which instead states “[o]ne of the advantages with using this device is that there is no calibration phase i.e., once the device is properly placed on the user, and the user moves, the device will record a change in motion and send the information to the microcontroller for processing” in paragraph [0043]. The Examiner cannot find a description of how the USB port is used to calibrate the microcontroller.
Claim 24 includes the limitation “wherein the USB port is used to calibrate the microcontroller.” This does not appear to be described in the specification, which instead states “[o]ne of the advantages with using this device is that there is no calibration phase i.e., once the device is properly placed on the user, and the user moves, the device will record a change in motion and send the information to the microcontroller for processing” in paragraph [0043]. The Examiner cannot find a description of how the USB port is used to calibrate the microcontroller.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 9, 10, 12, 15, 16, 18-20, 22-24, 26, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the results” in line 6, which lacks antecedent basis. For further examination, it will be interpreted as “results.”
Additionally, claim 1 recites the limitation “the device” in line 7. It is unclear whether this limitation draws antecedence from the “range of motion measuring device” in line 1 of the preamble, or if this limitation draws antecedence from the “external device” in line 6 of the claim. For further examination, it will be interpreted as drawing antecedence from the “range of motion measuring device.”
Claim 2 recites the limitation “the device has a microcontroller” in line 1. It is unclear whether this limitation draws antecedence from the “range of motion measuring device” in line 1 of claim 1, or if this limitation draws antecedence from the “external device” in line 6 of claim 1. For further examination, it will be interpreted as drawing antecedence from the “range of motion measuring device.”
Claim 4 recites the limitation “wherein the microcontroller and internal measurement unit communicate wirelessly” in lines 1-2. There is a lack of antecedent basis for the limitation “the microcontroller”, and it is unclear whether the “internal measurement unit” is a newly recited element or is intended to draw antecedence from another element. For examination purposes, the claim will be interpreted as depending from claim 2, and the “internal measurement unit” will be interpreted as drawing antecedence from one or more of the gyroscope, accelerometer, or magnetometer of claim 1.
Claim 5 recites the limitation “wherein the microcontroller processes the information sent by the internal measurement unit” in lines 1-2. There is a lack of antecedent basis for the limitations “the microcontroller,” “the information,” and “the internal measurement unit.” For examination purposes, the claim will be interpreted as depending from claim 4, “the information” will be interpreted as “information,” and “the internal measurement unit” will be interpreted as drawing antecedence from one or more of the gyroscope, accelerometer, or magnetometer of claim 1.
Claim 6 recites the limitation “wherein the microcontroller sends the processed information to the external device for display” in lines 1-2. There is a lack of antecedent basis for the limitation “the microcontroller” and “the processed information.” For examination purposes, the claim will be interpreted as depending from claim 5.
Claim 7 recites the limitation “wherein a battery is rechargeable” in lines 1-2. The scope of the claim is unclear because it is unclear what element comprises the battery. For further examination, it will be interpreted as the range of motion measuring device comprises the battery.
Claim 9 recites the limitation “wherein a USB port is used to charge a battery” in lines 1-2. The scope of the claim is unclear because it is unclear what element comprises the battery and the USB port. For further examination, it will be interpreted as the range of motion measuring device comprises the USB port and the battery.
Claim 10 recites the limitation “wherein the USB port is used to calibrate the microcontroller” in lines 1-2. The limitations “the USB port” and “the microcontroller” lack antecedent basis, and it is unclear what element comprises the USB port and the microcontroller. For further examination, the claim will be interpreted as depending from claim 2, “the USB port” will be interpreted as “a USB port,” and the range of motion measuring device comprises the USB port.
Claim 15 recites the limitation “the results” in line 5, which lacks antecedent basis. For further examination, it will be interpreted as “results.”
Additionally, claim 15 recites the limitation “the device” in line 6. It is unclear whether this limitation draws antecedence from the “device to measure athletic movements” in line 1 of the preamble, or if this limitation draws antecedence from the “external device” in line 5 of the claim. For further examination, it will be interpreted as drawing antecedence from the “device to measure athletic movements.”
Claim 16 recites the limitation “the device has a microcontroller” in line 1. It is unclear whether this limitation draws antecedence from the “device to measure athletic movements” in line 1 of claim 15, or if this limitation draws antecedence from the “external device” in line 5 of claim 15. For further examination, it will be interpreted as drawing antecedence from the “device to measure athletic movements.”
Claim 18 recites the limitation “wherein the microcontroller and internal measurement unit communicate wirelessly” in lines 1-2. There is a lack of antecedent basis for the limitation “the microcontroller”, and it is unclear whether the “internal measurement unit” is a newly recited element or is intended to draw antecedence from another element. For examination purposes, the claim will be interpreted as depending from claim 16, and the “internal measurement unit” will be interpreted as drawing antecedence from one or more of the gyroscope, accelerometer, or magnetometer of claim 15.
Claim 19 recites the limitation “wherein the microcontroller processes the information sent by the internal measurement unit” in lines 1-2. There is a lack of antecedent basis for the limitations “the microcontroller,” “the information,” and “the internal measurement unit.” For examination purposes, the claim will be interpreted as depending from claim 18, “the information” will be interpreted as “information,” and “the internal measurement unit” will be interpreted as drawing antecedence from one or more of the gyroscope, accelerometer, or magnetometer of claim 15.
Claim 20 recites the limitation “wherein the microcontroller sends the processed information to the external device for display” in lines 1-2. There is a lack of antecedent basis for the limitation “the microcontroller” and “the processed information.” For examination purposes, the claim will be interpreted as depending from claim 19.
Claim 22 recites the limitation “wherein a battery is non-rechargeable” in lines 1-2. The scope of the claim is unclear because it is unclear what element comprises the battery. For further examination, it will be interpreted as the device to measure athletic movements comprises the battery.
Claim 23 recites the limitation “wherein a USB port is used to charge a battery” in lines 1-2. The scope of the claim is unclear because it is unclear what element comprises the battery and the USB port. For further examination, it will be interpreted as the device to measure athletic movements comprises the USB port and the battery.
Claim 24 recites the limitation “wherein the USB port is used to calibrate the microcontroller” in lines 1-2. The limitations “the USB port” and “the microcontroller” lack antecedent basis, and it is unclear what element comprises the USB port and the microcontroller. For further examination, the claim will be interpreted as depending from claim 16, “the USB port” will be interpreted as “a USB port,” and the range of motion measuring device comprises the USB port.
Claim 28 recites the limitation “wherein the encased device is temporarily attached to a body of the subject with a band” in lines 1-2. The limitations “the encased device” and “the subject” lack antecedent basis, “the […] device is temporarily attached to a body” contains active verbiage and is a method step in a product claim, it is unclear how the attachment being temporary affects the scope of the claim. For further examination, “the encased device” will be interpreted as the “device to measure athletic movements,” “the subject” will be interpreted as the “user,” and the limitation regarding temporary attachment will be interpreted as “the device to measure athletic movements is attached to a body of the user with a band,” which will be interpreted as a functional limitation.
Claim 29 recites the limitation “wherein the device is attached to a medicine ball” in lines 1-2. It is unclear whether “the device” limitation draws antecedence from the “device to measure athletic movements” in line 1 of claim 15, or if this limitation draws antecedence from the “external device” in line 5 of claim 15. Additionally, “wherein the device is attached to a medicine ball” contains active verbiage and is a method step in a product claim. For further examination, “the device” will be interpreted as the “device to measure athletic movements” and “wherein the device is attached to a medicine ball” will be interpreted as a functional limitation.
All other claims are rejected by virtue of their dependence on rejected claims.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 28 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The limitation “wherein the encased device is temporarily attached to a body of the subject” positively recites “a body,” which is directed to a human organism.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 12, 15, 16, 18-20, 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0085347, hereinafter Gossling.
Regarding claim 1, Gossling teaches a range of motion measuring device (abstract, string of sensor segments 10 and master segments 20) comprising: a gyroscope (gyroscope 16, para [0022]); an accelerometer (accelerometer 14, para [0022]); a magnetometer (magnetometer 12, para [0022]); and an external device to display the results (Fig. 7, tablet or laptop computer including controller 150, para [0061] and [0062]); wherein the device uses a mathematical formula to determine a range of motion of a user using a set of data received (paras [0031], [0033], [0061]-[0064], [0070] tracking the orientation and position of the spine as patient moves spine to determine a range of motion). 
Regarding claim 2, Gossling teaches the device of claim 1, wherein the device has a microcontroller (controller 150, paras [0061] and [0062]).
Regarding claim 4, Gossling teaches the device of claim 2 (see 112b rejection), wherein the microcontroller and internal measurement unit (at least one of the gyroscope, the accelerometer, or the magnetometer, see 112b rejection) communicate wirelessly (paras [0033] and [0062]).
Regarding claim 5, Gossling teaches the device of claim 4 (see 112b rejection), wherein the microcontroller processes the information sent by the internal measurement unit (paras [0033] and [0062]).
Regarding claim 6, Gossling teaches the device of claim 5 (see 112b rejection), wherein the microcontroller sends the processed information to the external device for display (Fig. 7, para [0062]).
Regarding claim 7, Gossling teaches the device of claim 1, wherein a battery is rechargeable (auxiliary power sources 22 and master power source 18, paras [0038], [0040], [0041]).
Regarding claim 12, Gossling teaches the device of claim 1, wherein the external device is capable of computing and displaying results (para [0062]).
Regarding claim 15, Gossling teaches a device to measure athletic movements (abstract, string of sensor segments 10 and master segments 20), comprising: a gyroscope (gyroscope 16, para [0022]); an accelerometer (accelerometer 14, para [0022]); a magnetometer (magnetometer 12, para [0022]); and an external device to display the results (Fig. 7, tablet or laptop computer including controller 150, para [0061] and [0062]); wherein the device uses quaternions to calculate a user’s range of motion (paras [0031], [0033], [0061]-[0064], [0070] tracking the orientation and position of the spine as patient moves spine to determine a range of motion). 
Regarding claim 16, Gossling teaches the device of claim 15, wherein the device has a microcontroller (controller 150, paras [0061] and [0062]).
Regarding claim 18, Gossling teaches the device of claim 16 (see 112b rejection), wherein the microcontroller and internal measurement unit (at least one of the gyroscope, the accelerometer, or the magnetometer, see 112b rejection) communicate wirelessly (paras [0033] and [0062]).
Regarding claim 19, Gossling teaches the device of claim 18 (see 112b rejection), wherein the microcontroller processes the information sent by the internal measurement unit (paras [0033] and [0062]).
Regarding claim 20, Gossling teaches the device of claim 19 (see 112b rejection), wherein the microcontroller sends the processed information to the external device for display (Fig. 7, para [0062]).
Regarding claim 26, Gossling teaches the device of claim 15, wherein the external device is capable of computing and displaying results (para [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 23, 24, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gossling in view of US 2015/0170530, hereinafter Damman.
Regarding claim 9, Gossling teaches the device of claim 1, wherein a battery is charged (auxiliary power sources 22 and master power source 18, paras [0038], [0040], [0041]).
Gossling does not teach wherein a USB port is used to charge the battery.
However, Damman teaches a device (exercise module 101) wherein a USB port is used to charge a battery (power connector 214, paras [0039], [0040]; para [0050] states “the power module 204 can be fitted with a USB (or other suitable) recharging cable for providing power”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Gossling such that a USB port is used to charge the battery, as taught by Damman, as an application of a known technique (using a USB port to charge a battery) to a known device (the device of Gossling including a rechargeable battery) to yield an improved system and the predictable result of being able to use a USB port to charge a rechargeable battery.
Regarding claim 10, Gossling teaches the device of claim 2 (see 112b rejection), but does not teach wherein a USB port is used to calibrate the microcontroller.
However, Damman teaches a device (exercise module 101) wherein a USB port is used to calibrate a microcontroller (para [0043], wired port 808, Examiner’s note: this is a functional limitation, and the scope includes a USB port that is capable of performing the function, i.e. a USB port that is capable of being used to calibrate a microcontroller but is not necessarily expressly disclosed as doing so).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Gossling such that a USB port is used to calibrate the microcontroller, as taught by Damman, as a combination of prior art elements according to known methods to yield the predictable result of having a USB port to receive and transmit data (Damman, para [0043]).
Regarding claim 23, Gossling teaches the device of claim 15, wherein a battery is charged (auxiliary power sources 22 and master power source 18, paras [0038], [0040], [0041]).
Gossling does not teach wherein a USB port is used to charge the battery.
However, Damman teaches a device (exercise module 101) wherein a USB port is used to charge a battery (power connector 214, paras [0039], [0040]; para [0050] states “the power module 204 can be fitted with a USB (or other suitable) recharging cable for providing power”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Gossling such that a USB port is used to charge the battery, as taught by Damman, as an application of a known technique (using a USB port to charge a battery) to a known device (the device of Gossling including a rechargeable battery) to yield an improved system and the predictable result of being able to use a USB port to charge a rechargeable battery.
Regarding claim 24, Gossling teaches the device of claim 16 (see 112b rejection), but does not teach wherein a USB port is used to calibrate the microcontroller.
However, Damman teaches a device (exercise module 101) wherein a USB port is used to calibrate a microcontroller (para [0043], wired port 808, Examiner’s note: this is a functional limitation, and the scope includes a USB port that is capable of performing the function, i.e. a USB port that is capable of being used to calibrate a microcontroller but is not necessarily expressly disclosed as doing so).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Gossling such that a USB port is used to calibrate the microcontroller, as taught by Damman, as a combination of prior art elements according to known methods to yield the predictable result of having a USB port to receive and transmit data (Damman, para [0043]).
Regarding claim 28, Gossling teaches the device of claim 15, wherein the encased device is temporarily attached to a body of the subject (para [0045], attached with adhesive or medical tape).
Gossling does not teach wherein the encased device is temporarily attached to a body of the subject with a band.
However, Damman teaches a device wherein the encased device (exercise module 101) is temporarily attached to a body of a subject with a band (para [0053] exercise module incorporated into headband, [0054] exercise module attached using wristband, [0060] exercise module attached using ankle band or elongate band, [0147] exercise module attached using Ace bandage).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Gossling such that the encased device is temporarily attached to a body of the subject with a band, as taught by Damman, as a simple substitution of one element (Damman’s band) for another (Gossling’s adhesive or medical tape) to yield the predictable result of attaching the device to a body of the subject.
Regarding claim 29, Gossling teaches the device of claim 15, but does not teach wherein the device is attached to a medicine ball.
However, Damman teaches a device (exercise module 101) wherein the device is attached to a medicine ball (paras [0048], [0051], exercise module 101 embedded in medicine ball 900).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Gossling such that the device is attached to a medicine ball, as taught by Damman, as a combination of prior art elements according to known methods to yield the predictable result of having the device attached to a piece of sports equipment such as a medicine ball (Damman para [0047]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gossling in view of US 2013/0123645, hereinafter Stimson.
Regarding claim 22, Gossling teaches the device of claim 15, wherein a battery exists (auxiliary power sources 22 and master power source 18, paras [0038], [0040], [0041]).
Gossling does not teach wherein the battery is non-rechargeable. 
However, Stimson teaches a device wherein a battery is non-rechargeable (para [0028], power source 220 may be an alkaline, non-rechargeable battery).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Gossling such that the battery is non-rechargeable, as taught by Stimson, as a simple substitution of one element (Stimson’s non-rechargeable battery) for another (Gossling’s rechargeable battery) to yield the predictable result of having a power source for the device that is not rechargeable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791